Citation Nr: 1751191	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  08-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensation rating for bilateral hearing loss, rated noncompensable prior to September 12, 2011, 10 percent disabling from September 12, 2011, to May 16, 2017, and 20 percent from May 17, 2017.  

2.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Appeals (VA), Regional Office (RO), which, in pertinent part, granted service connection for bilateral hearing loss.  An initial noncompensable disability rating was assigned, effective May 30, 2007, the date VA received the Veteran's initial claim for compensation for this disability.  

In April 2010, a travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

By a December 2011 rating action, the RO assigned a 10 percent initial disability rating to the service connected bilateral hearing loss disability, effective September 12, 2011, the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability to 10 percent does not represent the maximum rating available for this disability, his initial evaluation claim remains in appellate status.  See AB v Brown, 6 Vet App 35 (1993).  

The case was remanded by the Board in October 2014 for further development of the evidence.  At that time, the matter of TDIU was raised by the Veteran and remanded for development.  See Rice v Shinseki, 22 Vet App 447 (2009).  Following remand, the rating of the Veteran's bilateral hearing loss was increased to 20 percent, effective the date of a VA examination showing a worsening of the disability.  As he has not withdrawn the matter, the Veteran's appeal remains in appellate status.  AB 6 Vet App at 35.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 12, 2011, the Veteran's hearing  acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 54 decibels in the right ear and 51 decibels in the left ear.  Speech recognition ability was 92 percent correct in the right ear and 88 percent correct in the left ear.  

2.  From September 12, 2011, to May 16, 2017, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 63 decibels in the right ear and 64 decibels in the left ear.  Speech recognition ability was 78 percent correct in the right ear and 78 percent correct in the left ear.  

3.  From May 17, 2017, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 81 decibels in the right ear and 66 decibels in the left ear.  Speech recognition ability was 76 percent correct in the right ear and 72 percent correct in the left ear.

4.   Service connection is in effect for bilateral hearing loss, rated noncompensable until September 12, 2011, 10 percent from September 12, 2011, to May 16, 2017, and 20 percent from May 17, 2017.  The Veteran has also been service connected for tinnitus, rated 10 percent disabling from May 30, 2007.  His combined evaluation is 10 percent from May 30, 2007; 20 percent from September 12, 2011; and 30 percent from May 17, 2017.  

5.  The veteran reported that he had four years of high school education and education as practical nursing.  He had work experience in nursing, pest control, and as a grounds keeper. 

6.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to September 12, 2011, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2017).  

2.  The criteria for an initial increased rating in excess of 10 percent for bilateral hearing loss from September 12, 2011, to May 16, 2017, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Code 6100 (2017).  

3.  The criteria for an initial increased rating in excess of 20 percent for bilateral hearing loss from May 17, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Code 6100 (2017).  

4.  The requirements for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in June 2007, January 2008, and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Bilateral Hearing Loss

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes for the VA in September 2007.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
50
65
85
Left ear
15
50
65
75

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 54 decibels in the right ear and 51 decibels in the left ear.  Speech recognition ability was 92 percent correct in the right ear and 88 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for the VA on September 12, 2011.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
25
65
75
85
Left ear
20
60
70
105

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 63 decibels in the right ear and 64 decibels in the left ear.  Speech recognition ability was 78 percent correct in the right ear and 78 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for the VA in October 2015.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
75
85
100
Left ear
45
65
80
80

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 76 decibels in the right ear and 68 decibels in the left ear.  Speech recognition ability was 76 percent correct in the right ear and 76 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for the VA on May 17, 2017.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
75
100
105+
Left ear
40
65
75
85

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 81 decibels in the right ear and 66 decibels in the left ear.  Speech recognition ability was 76 percent correct in the right ear and 72 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a compensable evaluation was not warranted prior to the audiometric evaluation that was performed on September 12, 2011.  On that date, the audiometric data shows hearing loss that warranted a 10 percent rating.  While the Veteran's hearing continued to deteriorate as demonstrated by worsening pure tone thresholds in October 2015, the rating criteria for the combination of pure tone and speech recognition scoring continued to be consistent with a 10 percent evaluation.  On examination on May 17, 2017, the bilateral hearing loss is shown to have worsened to the point where a 20 percent rating is warranted, but no more.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In an addendum to the September 2011 examination, the examiner opined that while the Veteran's hearing difficulty caused difficulties in everyday situations with hearing, such as his spouse's voice, phone conversations, speech in noise, and speech on the television, his hearing loss did not have an effect on his usual daily activities.  In an addendum to the May 2017 examination, the examiner rendered an opinion regarding the impact of the Veteran's hearing loss on employability.  It was noted that the Veteran had been able to follow directions and answer all questions correctly during the examination, which was conducted in a quiet room with face-to-face conversation and through headphones.  As such, it was believed that he should be able to secure employment.  Under these circumstances, the Board finds that the functional effects of the Veteran's hearing loss disability were adequately addressed in the record.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

TDIU

The Veteran claims that his service-connected disabilities, prevent him from obtaining or retaining substantially gainful employment.  In support of his claim, the Veteran's spouse submitted a statement indicating that she believed the Veteran to be unemployable as he had insulated himself from his family and friends and because he was unable to communicate with others.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In an October 2015 application for TDIU, the Veteran reported that he had four years of high school education and education as practical nursing.  He reported  work experience in nursing, pest control, and as a grounds keeper.  He stated that he last worked on a freight dock in September 2000.  

Service connection is in effect for bilateral hearing loss, rated noncompensable until September 12, 2011, 10 percent from that date to May 16, 2017, and 20 percent from May 17, 2017.  The Veteran has also been service connected for tinnitus, rated 10 percent disabling from May 30, 2007.  His combined evaluation is 10 percent from May 30, 2007; 20 percent from September 12, 2011; and 30 percent from May 17, 2017.

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As noted, the examiner in June 2017 opined that the hearing loss and tinnitus, when considered without regard to other disabilities, did not render the Veteran unable to perform all types of sedentary and physical types of employment.  The examiner did point out that the Veteran had been able to communicate with the examiner throughout the examination.  

Given the medical opinion in the record, and the fact that it is demonstrated that the Veteran is able to communicate under certain circumstances such as being in a quiet setting or face-to-face contact, the Board finds that the Veteran's service-connected disability picture does not take his case outside the norm of other veterans who are similarly rated at 30 percent.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for TDIU, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Increased initial ratings for bilateral hearing loss, rated noncompensable prior to September 12, 2011, 10 percent disabling from September 12, 2011, to May 16, 2017, and 20 percent from May 17, 2017, are denied.  

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


